DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
Claims 1 and 3-14 are pending.
           Claims 1 and 3-14 are rejected.
           Claim 2 is canceled.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
The examiner disagree that none of Jang, Kawaguchi, Ohkubo, and Okazaki discloses, teaches or suggests the underlined technical features disclosed in paragraph 1 on page 9 of the arguments.
Jang discloses in paragraph 0042 that 3 equivalents are needed for one alcohol functional group more preferably 1~2 equivalents.  1~2 equivalents encompasses the claimed 1.11 to 1.3 equivalents.  Thus, Jang does disclose, teach or suggest the claimed equivalent amount of thiourea.  In addition, Jang discloses subjecting the crude polythiol to acid washing and water washing (see paragraphs 0042-0045).  Kawaguchi discloses that the washing steps are efficient for removing impurities and the like from 
Further, the applicants arguments that Kawaguchi discloses using 2 or more equivalents of thiourea is not persuasive because 1) Kawaguchi is not used for teaching the claimed number of equivalents and 2) the number equivalents of thiourea in Kawaguchi is not necessarily the same as the number of moles of thiourea.  The number of equivalents will vary based upon the type and amount of polyol used in the reaction.
The applicants arguments with regard to claimed method having unexpected improved storage stability is not persuasive, in particular in view of comparative example 3 which has just as good if not better storage stability and forms no precipitates.   
Contrary to applicants arguments in the last paragraph on page 11 of the remarks the proffered evidence is not reasonably commensurate in scope with the claimed invention, since the evidence is based only on reacting a polyol with thiourea.  
The applicants have not established that the results obtained in Table 1 are unexpected.  For example, one having ordinary skill in the art would reasonably expect to have a residual amount of thiourea if one were using an excess of thiourea over the amount necessary to react with the polyol or a sufficient acid wash was not performed as shown in comparative examples 1, 2 and 4.  In addition, one having ordinary skill in the art would reasonably expect to have hydroxyl groups in the product if the amount of thiourea was not sufficient to react with the polyol as shown in comparative examples 3 and 4.  Also, comparative example 3 (1.05 equivalents of thiourea, which is an amount within the range taught by Jang et al.) has just as good of storage stability as examples 1-4. 
The applicants’ arguments with regard to claims 10-14 are not persuasive.   As stated in the previous office action, the polythiol compound of Jang et al. is produced using thiourea in an amount that includes the claimed range of 1.11 to 1.30 equivalents.  In addition, the polythiol compound of Jang et al. is subjected to a purification that includes acid washing and water washing.  The skilled artisan would have a reasonable expectation that the polythiol compounds obtained by Jang et al. would have the properties disclosed in claims 10-14.  In particular, since it the acid washing and water washing steps that remove the thiourea.  Further, the polythiol compounds of Jang et al. have the same utility as the claimed polythiol compounds and the polythiol compounds of Jang et al. provide optical lenses that are clear, transparent and have good color (see the Table in paragraph 0114).   Thus, the applicants should provide evidence 
For the above reasons, claims 1 and 3-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 10-1455645) in view of Kawaguchi et al. (US 2015/0133692 A1); Ohkubo et al. (US 5,326,501) and Okazaki et al. (US 5,608,115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 10-1455645) in view of Kawaguchi et al. (US 2015/0133692 A1); Ohkubo et al. (US 5,326,501) and Okazaki et al. (US 5,608,115).
Jang et al. disclose a process for preparing a polythiol, which comprises: reacting 1 equivalent of an organohalide or a polyol containing a sulfur atom with about 1 to 2 equivalents of thiourea, which encompasses the claimed 1.11 to 1.30 equivalents of thiourea; hydrolyzing the reaction product to obtain a crude polythiol; and subjecting the crude polythiol to acid washing and water washing (see paragraphs 0042-0045).  The polyol is a polyol having a thioether group, and the polythiol has a thioether group (see paragraphs 0032-0038, 0041-0044, 0072, 0077, 0082, 0092, and 0097).  The acid washing is carried out using an aqueous acid solution containing 35% by weight hydrochloric acid, which is within the claimed range of 1% by weight to 40% by weight of an inorganic acid selected from the group consisting of hydrochloric acid, nitric acid, 
Jang et al. disclose a process for preparing a polythiol as described above but differs from the claimed invention in that Jang et al. do not expressly disclose that the crude polythiol is subjected to acid washing and water washing to remove unreacted thiourea nor that the acid washing and water washing is repeatedly carried out until no thiourea is detected in the waste liquid as required by claim 8.
 Kawaguchi et al. disclose a method for producing polythiol compounds that is similar to the process disclosed by Jang et al. (see entire disclosure).  It is disclosed that the washing steps are efficient for removing impurities and the like from the polythiol (see paragraphs 0077-0078).  This washing improves the color of the plastic lenses obtained from the polythiol compound and high quality lenses with reduced occurrence of clouding and striation are produced in high yield (see paragraphs 0078, 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the acid washing and water washing of Jang et al. would be effective for removing any impurities present in the crude polythiol, including any unreacted thiourea, since Kawaguchi et al. disclose that the washing steps are efficient for removing impurities and the like from the polythiol.   Further, if there are a large amount of impurities such that the initial washing processes do not efficiently remove the impurities the washing processes may be repeated several times, as taught by Kawaguchi et al., to obtain high quality lenses having reduced occurrence of clouding and striation in high yield.
Jang et al. disclose a process for preparing a polythiol as described above but further differs from the claimed invention in that Jang et al. do not expressly disclose the process wherein the water washing is repeatedly carried out until the waste liquid has a pH of 6 to 7.
However, one having ordinary skill in the art would have a reasonable expectation that the waste liquid obtained by Jang et al. has a pH of 6 to 7, since Jang et al. performs three water washes (see the Examples).  However, if it shown that Jang et al. do not obtain a waste liquid having a pH of 6 to 7, then the ordinary skilled artisan would have been motivated to obtain a waste liquid having a pH of 6 to 7, which would indicate that the acid from the acid washing has been neutralized, in particular since the 
Jang et al. disclose a process for preparing a polythiol as described above but further differs from claim 4 in that Jang et al. do not expressly disclose the process for preparing a polythiol, wherein the organohalide is a compound of the following Formula 2, and the polythiol is a compound of the following  Formula 3:

    PNG
    media_image1.png
    81
    376
    media_image1.png
    Greyscale

in Formula 2, X is halogen.
           Ohkubo et al. disclose polythiols having the claimed Formula 3 prepared from compounds having the claimed formula 2 (see column 2, line 60 to column 3, line 27).  The obtained polythiols are useful for making optical materials (see column 1, lines 8-19 and lines 65-68).
           One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the polythiol compound produced by Ohkubo et al. could be purified using acid washing and water washing as disclosed by Jang et al., since Jang et al. has shown that acid washing and water washing are appropriate means for treating a polythiol compound that is useful for making optical materials.   The skilled artisan would have further been motivated to carry out the washing processes on the polythiol of Ohkubo et al., since Kawaguchi et al. disclose that washing improves the color of the plastic lenses obtained from the polythiol compound and high quality lenses with reduced occurrence of clouding and striation are produced in high yield.


    PNG
    media_image2.png
    99
    503
    media_image2.png
    Greyscale

Jang et al. disclose a process for preparing a polythiol as described above but further differs from claim 6 in that Jang et al. do not expressly disclose the process for preparing a polythiol, wherein the polyol is a compound of the following Formula 7, and the polythiol is a mixture of compounds of the following Formula 8a to 8c:


    PNG
    media_image3.png
    179
    597
    media_image3.png
    Greyscale

Jang et al. disclose a process for preparing a polythiol as described above but further differs from claim 7 in that Jang et al. do not expressly disclose the process for preparing a polythiol, wherein the polyol is a compound of the following Formula 6, and the polythiol is a compound of the following Formula 9:

    PNG
    media_image4.png
    99
    450
    media_image4.png
    Greyscale

       Okazaki et al. disclose a process for preparing the claimed polythiols from the claimed polyols (see the entire disclosure, in particular column 4, line 58 to column 10, line 20; the examples and claims 1-2, 6, and 7).   The polythiols can be preferably prepared by the isothiouronium salt process (see column 7, line 25 to column 8, line 39).  The polythiol obtained can be purified by common procedures including acid washing, base washing, water washing, concentration, filtration etc. (see column 8, lines 40-45).
         One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the polythiol compounds produced by Okazaki et al. could be prepared by the process disclosed by Jang et al. and purified using acid washing and water washing as disclosed by Jang et al., since Okazaki et al. disclose that the polythiols can be preferably prepared by the isothiouronium salt process and the polythiols obtained can be purified by common procedures including acid washing, base washing, water washing, concentration, filtration etc.    The skilled artisan would have further been motivated to carry out the washing as one method of purifying the polythiols, since Kawaguchi et al. disclose that washing improves the color of the plastic lenses obtained from the polythiol compound and high quality lenses with reduced occurrence of clouding and striation are produced in high yield.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROSALYND A KEYS/Primary Examiner, Art Unit 1699